Concurring and Dissenting Opinion by
Judge Blatt :
I wish to concur in the result only.
Inasmuch as the claimant’s appeal was untimely because he did not file it until many months after any possible date of appeal considered here had elapsed, we do not reach the question of whether or not April 23, 1979 was the last day of appeal. It seems to me, however, that the majority opinion, after stating that the notice of May 2,1979 erroneously designated April 23, 1979 as the final date for filing an appeal, subsequently seems to indicate that the April 6, 1979 notice, with its April 23, 1979 filing deadline, is controlling.